te pqa ti tax exempt and department of the treasury internal_revenue_service washington d c nov government entities division uniform issue list legend taxpayer a irab account c financial_institution d attorney e amount amount amount amount dear this is in response to your request dated date as supplemented by correspondence received on date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution equal to amount from ira b which was maintained by financial_institution d taxpayer a asserts that her failure to accomplish a rollover of a portion of the distribution equal to amount within the 60-day period prescribed by d a was due to her reliance on incorrect information provided by her tax advisor attorney e regarding the distribution of amount from ira b since attorney e has assisted taxpayer a in legal matters including preparing taxpayer a’s federal_income_tax returns in october of attorney e advised taxpayer a to request a larger distribution than amount the required_minimum_distribution from ira b for the purpose of offsetting deductions incurred in the taxable_year on date attorney e assisted taxpayer a in requesting a distribution equal to amount from ira b pursuant to this request on date amount an amount equal to amount less amount was transferred from ira b to account c account c is a non- ira account that is also maintained by financial_institution d on date while preparing taxpayer a’s tax_return for attorney e discovered that she miscalculated and amount was in excess of the amount that should have been distributed from ira b in order to offset the taxpayer a’s deductions for that year rather than a net zero tax as attorney e intended the distribution of amount resulted in a substantial tax_liability for taxpayer a according to attorney e’s revised calculations amount less amount should have been distributed from ira b taxpayer a submitted documentation showing her reliance on attorney e except for the required_minimum_distribution taxpayer a has not used the distribution amount for any other purpose based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation provided by taxpayer a are consistent with her assertion that the failure to accomplish a rollover of amount within the day period prescribed by sec_408 of the code was due to her reliance on incorrect information provided by her tax advisor attorney e regarding the distribution of amount from ira b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount or a portion thereof into a rollover ira account provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contributions amount will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact sincerely yours cutts a wethirr carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
